117 Ga. App. 632 (1968)
161 S.E.2d 410
RUTH, by Next Friend
v.
KENNEDY.
43588.
Court of Appeals of Georgia.
Submitted April 3, 1968.
Decided April 12, 1968.
Kenneth H. Cail, Gilbert E. Johnson, for appellant.
Brannen, Clark & Hester, Fred S. Clark, for appellee.
JORDAN, Presiding Judge.
The notice of appeal recites that the plaintiff "hereby appeals to the Court of Appeals from the order entered on her motion to purge the jury" and that thereafter the case proceeded to verdict and final judgment for the defendant. The order designated by the plaintiff as the judgment, ruling, or order entitling her to an appeal, i.e., the ruling on her motion to purge the jury, is interlocutory and outside the definition of those judgments or orders listed in Code Ann. § 6-701 which entitle a party to an appeal, and which the party must so designate in the notice of appeal under the provisions of Code Ann. § 6-802. The fact that an appealable judgment is shown to exist, or that the antecedent ruling on the motion to purge the jury would be reviewable when enumerated as error on the proper designation of an appealable judgment, does not cure the fatal defect in the notice of appeal arising from the failure to appeal from such a judgment. Accordingly, this court is without jurisdiction to entertain the appeal. Birdwell v. Pippen, 113 Ga. App. 202 (147 SE2d 673); Parish v. Ga. R. Bank &c. Co., 115 Ga. App. 540 (154 SE2d 750); Richard's Buick, Inc. v. Sease, 116 Ga. App. 232 (156 SE2d 365); Cody v. State, 116 Ga. App. 331 (157 SE2d 496); Gibson v. Hodges, 221 Ga. 779 (147 SE2d 329); Interstate Fire Ins. Co. v. Chattam, 222 Ga. 436 (150 SE2d 618); Norbo Trading Corp. v. Wohlmuth, 223 Ga. 258 (154 SE2d 224).
Appeal dismissed. Pannell and Deen, JJ., concur.